Citation Nr: 1539914	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-40 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of service connection for diabetes mellitus, type two (DMII), claimed as due to herbicide exposure.

2.  Whether new and material evidence has been received with respect to the claim of service connection for hypertension, to include as secondary to DMII.


REPRESENTATION

Appellant represented by:	.Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's application to reopen the claims of service connection for peripheral neuropathy, bilateral lower extremities.  

In June 2009, the RO reopened and denied the claims.  A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the RO's action, the Board must make its own determination as to whether or not new and material evidence has been submitted with respect to the claims of service connection for DMII and hypertension, to include as secondary to DMII.  Id.   

The issue of entitlement to service connection for hypertension, to include as secondary to DMII, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service connection for DMII, and hypertension, to include as secondary to DMII.  

2.  Evidence received since the last final denials of service connection for DM II and hypertension is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claims. 

3.  Diabetes mellitus II is the result of herbicide exposure during service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying the Veteran's claims of service connection for DMII and hypertension, to include as secondary to DMII, is final; evidence received since the March 2005 RO decision is new and material; accordingly, the claims of service connection for DMII and hypertension, to include as secondary to DMII is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for an award of service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

A notice of disagreement must be filed within one year from the date of notification of an RO decision; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

VA is also required to determine whether evidence received within one year of the notice of a decision is new and material.  If it is, the claim is re-adjudicated without regard to the prior decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2015).

New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 118.

In March 2005, the RO denied entitlement to service connection for DMII and hypertension.  A notice of disagreement or new evidence was not received within a year of the notice of that decision.  The March 2005 decision became final.   

Evidence received since the March 2005 decision includes VA treatment records from VA Medical Center (VAMC) Saginaw, which provides evidence of a diagnosis of DMII and hypertension.  Additional evidence includes statements from fellow service members and the Veteran providing evidence of service in the Republic of Vietnam. 

The prior denial was premised on the fact that the Veteran had failed to provide evidence of current DMII and hypertension.  The denial was also based on there being no evidence the Veteran served in the Republic of Vietnam.  VA treatment records along with the supporting statements suggest a relationship between the claimed disabilities and service.  The new evidence raises the possibility of service connection on a presumptive basis as well as a secondary basis.  The VA treatment records, buddy statements, and statements from the Veteran are new and material evidence sufficient to reopen the claim.

II.  Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that, if a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Further, certain listed diseases, including DMII, will be presumed service-connected due to such exposure if they manifest to a compensable degree at any time, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

As noted above, the evidence shows current diabetes mellitus.  In April 2015, the RO granted service connection for posttraumatic stress disorder (PTSD) based, in part, on the Veteran's service in the Republic of Vietnam.  The Veteran has provided evidence of such service, and resolving reasonable doubt in his favor, the Board finds that he had such service.  Therefore, he is presumed to have been exposed to herbicides during service.

Diabetes mellitus II is a listed presumptive disease associated with exposure to herbicide agents and there is a lack any other evidence linking the Veteran's diabetes mellitus II to some other medical issue or process.  Therefore, service connection for diabetes mellitus II on a presumptive basis to herbicide exposure in Vietnam is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received the claim of entitlement to service connection for DMII is reopened.  

Service connection for DMII, claimed as due to herbicide exposure, is granted. 


REMAND

The Board's finding of new and material evidence entitles the Veteran to a VA examination pertaining to hypertension, to include as secondary to DMII.  Shade v. Shinseki, 24 Vet App at 120-2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether hypertension is the result of a disease or injury in service.  The claims file should be made available to the examiner. 

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by a disease or injury in service, to include exposure to herbicides.  

The examiner should also state whether it is at least as likely as not that the current hypertension is caused or aggravated (i.e., chronically worsened) by his service-connected DM II.

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between aggravation and the current level of disability, that shows a baseline of hypertension prior to aggravation.

The examiner must provide reasons for all opinions.  

2.  If the benefit remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


